ON MOTION FOR REHEARING

PER CURIAM.
Appellant has filed his second motion for rehearing and his second motion for disqualification and recusal of per curiam judges.
Appellant filed the transcript herein on January 14, 1997. On March 7, 1997, we issued our opinion and dismissed the pro*714ceeding. Thereafter, on March 24, 1997, appellant filed a motion for rehearing and his first motion for disqualification and recusal of the per curiam judges, which was overruled by letter of March 25, 1997. On April 16, 1997, appellant also filed his second motion for rehearing and his second motion for disqualification and recusal of the per curiam judges. Because appellant’s two motions for disqualification and recusal of per curiam judges were not timely filed in accordance with Rule 15, Tex.R.App. P., the motions for disqualification and recusal are moot and present nothing for review, and they are accordingly dismissed.
Appellant’s motion for rehearing is denied.